DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 2/18/2022, with respect to the rejections of claims 1-19 have been fully considered and are persuasive.  The rejections of claims 1-19 have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, and 4-20 are allowed.
Regarding claims 1, 7, and 13, the prior art discloses camera mounts for vehicles where the cameras are mounted with several location and angular position adjustments (see, for example, prior art Lawler et al. (U.S. Patent No. 8,811,812 B1)), and camera mounts which are capable of compensating for thermal expansion of the camera mount (see, for example, prior art Sewell (Pub No. 2012/0081550 A1) and Masuda et al. (Pub. No. US 2020/0401020 A1)), and mounting structures which isolate vibration from the attached camera (see prior art Starns et al. (Pub. No. US 2015/0131982 A1)), but the prior art does not reasonably suggest that the combination of all of the above elements would have been obvious to one having ordinary skill in the art at the time the invention was filed in combination with the remaining claim limitations recited in claims 1, 7, and 13, respectively. Claims 1, 7, and 13 are therefore allowable over the prior art.
Claims 2-6, 8-12, and 14-20 are dependent, either directly or indirectly, on claims 1 ,7, and 13, respectively, and are allowable for substantially the same reasons.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	5/10/2022